 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DARIN JEROME FRENCH,                                Case No. 1:19-cv-01306-EPG-HC

12                  Petitioner,                          ORDER DENYING PETITIONER’S
                                                         MOTION TO COMPEL
13           v.
                                                         (ECF No. 11)
14   S. YOUNG,
                                                         ORDER DIRECTING CLERK OF COURT
15                  Respondent.                          TO SEND PETITIONER COPY OF
                                                         MOTION TO DISMISS
16

17          Petitioner Darin Jerome French is a federal prisoner proceeding pro se with a petition for

18 writ of habeas corpus pursuant to 28 U.S.C. § 2241.

19          On February 6, 2020, Respondent filed a motion to dismiss the petition. (ECF No. 10).

20 On February 24, 2020, the Court received the instant motion to compel. (ECF No. 11). Petitioner

21 states that as of February 19, 2020, he has not received any response from Respondent. Petitioner

22 requests that the Court order Respondent to hand deliver the response.

23          Respondent filed a certificate of service with the Court certifying that on February 6,

24 2020, a copy of the motion to dismiss was served on Petitioner by mail. (ECF No. 10 at 8).

25 Although it appears that there may be an issue of Petitioner’s legal mail being delayed, the Court

26 finds that hand delivery of the response is not warranted.
27 ///

28 ///


                                                     1
 1        Accordingly, the Court HEREBY ORDERS that:

 2     1. Petitioner’s motion to compel (ECF No. 11) is DENIED;

 3     2. The Clerk of Court is DIRECTED to send Petitioner a copy of Respondent’s motion to

 4        dismiss (ECF No. 10);

 5     3. Within twenty-one (21) days of the date of service of this order, Petitioner SHALL FILE

 6        an opposition or statement of non-opposition to the motion to dismiss; and

 7     4. Any reply to an opposition to the motion to dismiss shall be filed within seven (7) days

 8        after the opposition is served.

 9
     IT IS SO ORDERED.
10

11     Dated:    February 27, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
